DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 6 recites “the bonding surface” which lacks antecedent basis because “a bonding interface” was recited earlier in claims.
Claim 2, line 5 recites “a bonding interface”, line 6 recites “a first wafer, a second wafer” which should be changed to “the bonding interface, the first wafer, the second wafer” because “a bonding interface, a first wafer, a second wafer” was recited earlier in claim 1.
Claim 3, lines 1-2 recites “a series” which should be changed to “the series” because “a series” was recited earlier in claim 1.
Claim 4, line 2 recites “a scan pattern, a series”, line 5 recites “a laser beam” which should be change to “the scan pattern, the series, the laser beam” because “a scan pattern, a series, a laser beam” was recited earlier in claims 1 and 2.
Claim 8, lines 2 and 5 recite similar errors as in claim 4 and should be corrected accordingly.  
Claims 5-9 are also objected to as being dependent on claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view Lu (US 2017/0186645) or Paek (US 2016/0276309) and Marjanovic (US 2015/0166391).
With respect to the limitations of claim 1, Tamura teaches a method for dicing (title) a bonded structure (Fig 1, bonded SOI structure, 0074), comprising: the bonded structure having a first wafer (Fig 1, single crystal silicon layer 51, 0091) and a second wafer (single crystal silicon layer 53, 0091) bonded with a bonding interface  (oxide layer 52, 0091); forming a series of modified structures (Figs 1, 2, modified area Group Ga-Gc, 0098) in the first wafer and the second wafer, the series of modified structures between a first part and a second part (intervals d1-d3, 0093) of the bonded structure; and separating the first part and the second part of the bonded structure along the series of modified structures (0048, the wafer 50 is divided).  Tamura discloses the claimed invention except for thinning a top surface and a bottom surface of a bonded structure; the modified structures are ablation structures.  
However, Lu discloses thinning a top surface (Fig 5A-C, polishing apparatus 5, mold resin 40 surface, 0046) and a bottom surface (Figs 7A-8C, grinding apparatus 6, reverse side 2b) of the bonded structure is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for dicing a bonded structure of Lu silent to a thinning step with the thinning a top surface and a bottom surface of a bonded structure of Lu for the purpose of providing a known configuration for the allows for a finished thickness of the bonded structure to be achieved before the a dividing groove forming step is performed (0015).
Additionally, Paek also discloses thinning a top surface (0048, performing a thinning process…to planarize the top surface) and a bottom surface (0022, 0024, thinning a bottom surface of the substrate) of a bonded structure is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for dicing a bonded structure of Lu silent to a thinning step with the thinning a top surface and a bottom surface of a bonded structure of Paek for the purpose of providing a known configuration for the allows for a finished thickness of the bonded structure to be achieved (0024).
Moreover, Marjanovic discloses the modified structures are ablation structures (0094, a region of damaged, ablated, vaporized, or otherwise modified material within the glass workpiece was created that approximately followed the linear region of high intensity) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing method of Tamura in view of Lu or Paek having a laser induced modified region silent to ablation with the laser modified region being an ablated region of Marjanovic for the purpose of creating known laser modified regions by laser ablation that are suitable for crack initiation points in transparent workpieces (0094).

Claims 2-9 are rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view Lu (US 2017/0186645) or Paek (US 2016/0276309) and Marjanovic (US 2015/0166391) as applied to claim 1, further in view of Bloomstein (US 6,833,234).
With respect to the limitations of claim 2, Tamura teaches forming a series of ablation structures  (ablation as disclosed by Marjanovic) in the bonded structure comprises: determining a scan  (0025, 0028, 0097, laser beam L is scanned) pattern (scan pattern in figures 1, 2 must be determined before laser processing) for forming the series of ablation structures (Figs 1, 2, modified area Group Ga-Gc, 0098) in the bonded structure; determining relative positions  (corresponding constant intervals d1-d3, 0093) between the series of ablation structures and a bonding interface (oxide layer 52, 0091) of the bonded structure, the bonding surface between a first wafer and a second wafer; determining at least one of one or more focal planes or a depth of focus (0093, predetermined corresponding depth position from a top surface) of a laser beam based on the relative positions between the series of ablation structures and the bonding interface (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); generating (0018, laser beam source) the laser beam (laser beam L, 0095), the laser beam having a series of pulsed lasers  (0072, 0095, 0097, pulsed laser beam); and moving the laser beam (0025, 0028, 0097, laser beam L is scanned) in the bonded structure (modified areas Group Ga-Gc) according to the scan pattern to form the series of ablation structures in the bonded structure.
Additionally, Bloomstein explicitly discloses determining a scan pattern before laser processing the workpiece (Col 5, Lines 15-21) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing method of Tamura in view of Lu or Peak and  Marjanovic with the explicitly disclosure of Bloomstein that determines a scan pattern before laser processing the workpiece for the purpose of providing a known laser processing procedure that takes into account properties of the laser and size of the workpiece for efficiently patterning large contiguous areas rapidly (Col 5, Lines 9-12).
With respect to the limitations of claims 3, 4, 5, 6, 7, 8 and 9, Tamura in view of Marjanovic discloses determining relative positions between a series of ablation structures (ablation as disclosed by Marjanovic) and a bonding surface comprises determining a first cutting level in the first wafer and second cutting level in the second wafer of the bonded structure, the first cutting level being a level away from the bonding interface into the first wafer by a first cutting depth along a vertical direction, the second cutting level being a level away from the bonding interface into the second wafer by a second cutting depth along the vertical direction (Fig 1, 2, modified area Group Ga-Gc, 0093, predetermined corresponding depth position from a top surface); determining a scan pattern for forming a series of ablation structures comprises determining a plurality of first ablation spots along the first cutting level and a plurality of second ablation spots along the second cutting level (Figs 1, 2, modified area Group Ga-Gc, corresponding constant intervals d1-d3, 0093); and determining at least one of a focal plane and a depth of focus (0093, predetermined corresponding depth position from a top surface) comprises determining a first focal plane at the first cutting level and a second focal plane at the second cutting level (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); moving the laser beam (0025, 0028, 0097, laser beam L is scanned) in the bonded structure according to the scan pattern to form the series of ablation (ablation as disclosed by Marjanovic) structures (Ga-Gc) in the bonded structure comprises: converging (Fig 1, converging lens CV, 0018, 0043), at a first horizontal location, the laser beam respectively on the first focal plane and on the second focal plane (0071, 0072, the depth of the focal point of the laser beam is sequentially changed, and the relatively moving of the focal point of the laser beam is repeated every time the depth of the focal point of the laser beam is changed, so that there is formed a plurality of layers of modified area groups), to form a first ablation spot in the first wafer at the first cutting level and a second ablation spot in the second wafer at the second cutting level (modified area Group Ga-Gc), the first and the second ablation spots being aligned vertically (Fig 1); and converging (0018, 0043), at a second horizontal location, the laser beam respectively on the first focal plane and on the second focal plane, to form another first ablation spot in the first wafer at the first cutting level and another second ablation spot in the second wafer at the second cutting level, the first and the other first ablation spots being aligned horizontally, the second and the other second ablation spots being aligned horizontally, and the other first and the other second ablation spots being aligned vertically (Figs 1, 2, modified area Group Ga-Gc); converging the laser beam at the first focal plane and at the second focal plane (Figs 1, 2, converging lens CV, modified area Group Ga-Gc) comprises adjusting an arrangement of an optical module to respectively form a series of focused laser spots on the first focal plane and on the second focal plane (0042, 0043);  forming the other first ablation spot in the first wafer and the other second ablation spot in the second wafer comprises one of: moving, along the second cutting level, the laser beam horizontally from the first horizontal location to the second horizontal location in the second wafer to converge (converging lens CV) the laser beam on the second focal plane and form the other second ablation spot in the second wafer (Ga, Gb, layer 51); and converging (CV), at the second horizontal location, the laser beam on the first focal plane to form the other first ablation spot in the first wafer (Gc, layer 53); determining a scan pattern for forming a series of ablation structures comprises determining a plurality of ablation stripes extending from the first cutting level to the second cutting level (Ga-Gc); and determining at least one of a focal plane or a depth of focus comprises determining a focal plane on the bonding interface and a depth of focus (0093, predetermined corresponding depth position from a top surface) covering the first cutting level and the second cutting level (focusing the laser beam to a corresponding focal point in an interior of the wafer, 0071, 0072, figures 1, 2); moving the laser beam in the bonded structure according to the scan pattern to form the series of ablation structures in the bonded structure comprises: converging (CV) the laser beam on the focal plane to form a series of focused laser spots (Ga-Gc); and moving the series of focused laser spots from a first horizontal location to a second horizontal location along the bonding interface (Ga-Gc).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Tamura (US 2007/0111481) in view Lu (US 2017/0186645) or Paek (US 2016/0276309) and Marjanovic (US 2015/0166391) as applied to claim 1, further in view of Sekiya (US 2018/0204818).
With respect to the limitations of claims 10 and 11, Tamura in view of Lu or Paek and Marjanovic discloses the claimed invention except for separating the first part and the second part of the bonded structure comprises applying a lateral force on at least one of the first part or the second part of the bonded structure; applying a lateral force on at least one of the first part and the second part of the bonded structure comprises: applying an adhesive tape on at least one of the first part or the second part of the bonded structure; and applying the lateral force on the adhesive tape along a direction pointing away from the series of ablation structures.
However, Sekiya discloses separating (Fig 2, separation step ST60, 0057) the first part and the second part of the bonded structure comprises applying a lateral force on at least one of the first part or the second part of the bonded structure (Fig 8A, expansion drum 43, adhesive tape T, wafer W, device chips DT, 0057, expand the adhesive tape T); applying a lateral force on at least one of the first part and the second part of the bonded structure comprises: applying an adhesive tape (adhesive tape T, 0057) on at least one of the first part or the second part of the bonded structure (wafer W, device chips DT); and applying the lateral force (expansion drum 43, 0057, expand the adhesive tape T) on the adhesive tape along a direction pointing away from the series of ablation structures is known in the art.  It would have been one having ordinary skill in the art before the effective filing date of the invention to adapt the laser dicing method of Tamura in view of Lu or Peak and Marjanovic having a separating step with the separating the first part and the second part of the bonded structure comprises applying a lateral force on at least one of the first part or the second part of the bonded structure; applying a lateral force on at least one of the first part and the second part of the bonded structure comprises: applying an adhesive tape on at least one of the first part or the second part of the bonded structure; and applying the lateral force on the adhesive tape along a direction pointing away from the series of ablation structures of Sekiya for the purpose of providing a known configuration for that is suitable for separating the individually diced chips for end use (0057). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/15/2022